DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a sodium ion cell comprising a negative electrode comprising hard carbon and a nonaqueous electrolyte composition comprising a sodium containing compound comprising NaPF6 and a solvent system comprising a 1st solvent component comprising propylene carbonate, diethyl carbonate and ethylene carbonate and a 2nd solvent component consisting of ethylene oxide-based glymes comprising tetraethylene glycol dimethyl ether and does not further comprise a sodium salt or a 3rd solvent component or one or more electrolyte additives in the reply filed on 6-17-2022 and 9-13-2022 is acknowledged.
Claims 6-7, 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-17-2022 and 9-13-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 9, 11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the one or more sodium containing compounds having the general Formula NaMFx where M is defined in claim 2, does not reasonably provide enablement for any M comprising a metal or nonmetal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-2, 4-5, 9, 11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st solvent component further comprising organo- carbonate-based solvents defined in claim 3, does not reasonably provide enablement for any organo- carbonate-based solvents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1-4, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd solvent component consisting of glycol diethers comprising ethylene oxide-based glymes comprising polyethylene glycol diether defined in claim 5, does not reasonably provide enablement for any glycol diether.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-5, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd solvent component consisting of glycol ether acetates specifically cited in the specification, does not reasonably provide enablement for any glycol ether acetates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-5, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is unclear what is meant by “organo-carbonate-based solvent”.           Claims 2-5 and 8 are rejected because the claim should cite “The nonaqueous electrolyte composition according to claim 1…”. 
           Claim 3 is rejected because the claim should cite “our selected from the group consisting of one or more of diethyl carbonate, dimethyl carbonate, ethylene carbonate and ethyl methyl carbonate” because of the use of “and”.           Claim 4 is rejected because it is unclear how claim 4 depends upon claim 1 because claim 1 contains a 2nd solvent consisting of one or more glycol diethers but  claim 4 cites ethylene oxide oxide based glymes or propylene oxide base glymes.  The does not seem to be any insane basis for this claim.            Claim 5 is rejected because there is no antecedent basis for “comprises one or more polyethylene glycol diethers. In addition, the language should be “selected from the group consisting of” because of the use of “and”.              Claim 8 is rejected because the claim should cite “ The nonaqueous electrolyte composition according to claim 1, wherein the composition is selected from the group consisting of: 0.5 M … and glyme and the ratio of 2:4:2:1 and 0.5 M … and glyme in a ratio of 1:2:1:1.”.            Claim 8 is rejected because there is no antecedent basis for “glyme”.          Claim 9 is rejected because the claim should cite “and the nonaqueous electrolyte composition according to claim 1”.            Claim 11 is rejected because the claim should cite “The sodium ion cell according to claim 9…”.             Claim 13 is rejected because the claim should cite “and the non-aqueous electrolyte composition according to claim 1”.             Claim 14 is rejected because the claim should cite “The energy storage device according to claim 13 is selected from the group consisting of a battery, a rechargeable battery, an electrochemical device and an electrochromic device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR2017-0129546, translation). 
           Choi et al. teaches in [0008], a sodium metal secondary battery comprising an electrolyte comprising a cyclic carbonate-based solvent,  a reducing decomposing additive, an auxiliary solvent consisting of a linear carbonate solvent, an ether solvent or combinations thereof; and a sodium salt. Choi et al. teaches in [0016-0021], that the sodium salt may be selected from the group consisting of NaPF6, NaBF4, etc. in an amount of 0.1-2 M; the cyclic carbonate-based solvent may be selected from the group consisting of EC, PC and mixtures thereof and the auxiliary solvent comprising a linear carbonate-based solvent selected from the group consisting of DMC, EMC, DEC or the ether solvent selected from the group consisting of dimethoxyethane (DME), tetraethylene glycol dimethyl ether (TEGDME), diethylene glycol dimethyl ether (DEGDME) and mixtures thereof in a volume ratio of 95:5 to 5:95.  Choi et al. teaches in [0026-0027], that the negative electrode material can comprise hard carbon, etc. Choi et al. teaches in [0080-0087], in A2: a battery comprising 1M NaPF6 and EC/PC (5/5, v/v) and [0151-0166], a battery comprising 1M NaPF6 in DME or DEGDME or TEGDME or EC/DME (3/7) or EC/DEGDME (3/7) or EC/TEGDME (3:7).          Choi et al. discloses the claimed invention except for specifically teaching that the 1st solvent comprises propylene carbonate and at least one selected from the group consisting of EC, DMC, DEC and EMC and that the 2nd solvent comprises tetraethylene glycol dimethyl ether (TEGDME) or diethylene glycol dimethyl ether (DEGDME).          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both solvents, PC/EC AND DEGDME or TEGDME in the electrolyte solution taught by Choi et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR2017-0129546, translation). 
Choi et al. teaches in [0008], a sodium metal secondary battery comprising an electrolyte comprising a cyclic carbonate-based solvent,  an auxiliary solvent consisting of a linear carbonate solvent, an ether solvent or combinations thereof; and a sodium salt as explained above. Choi et al. teaches in [0016-0021], that the sodium salt may be selected from the group consisting of NaPF6, NaBF4, etc. in an amount of 0.1-2 M; the cyclic carbonate-based solvent may be selected from the group consisting of EC, PC and mixtures thereof and the auxiliary solvent comprising a linear carbonate-based solvent selected from the group consisting of DMC, EMC, DEC or the ether solvent selected from the group consisting of dimethoxyethane (DME), tetraethylene glycol dimethyl ether (TEGDME), diethylene glycol dimethyl ether (DEGDME) and mixtures thereof in a volume ratio of 95:5 to 5:95.  Choi et al. teaches in [0080-0087], in A2: a battery comprising 1M NaPF6 and EC/PC (5/5, v/v) and [0151-0166], a battery comprising 1M NaPF6 in DME or DEGDME or TEGDME or EC/DME (3/7) or EC/DEGDME (3/7) or EC/TEGDME (3:7).            Choi et al. discloses the claimed invention except for specifically teaching that the nonaqueous electrolyte composition contains 0.5 M NaPF6 in the 1st solvent comprises PC/EC/DEC and that the 2nd solvent comprises a glyme such as tetraethylene glycol dimethyl ether (TEGDME) or diethylene glycol dimethyl ether (DEGDME) in an amount of 2:2:4:1 OR  5M NaBF4 in the 1st solvent comprises PC/EC/DEC and that the 2nd solvent comprises a glyme such as tetraethylene glycol dimethyl ether (TEGDME) or diethylene glycol dimethyl ether (DEGDME) in an amount of 1:1:2:1.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both solvents, PC/EC/DEC AND DEGDME or TEGDME in the electrolyte solution taught by Choi et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.          It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.5 M NaPF6 in the solvent comprising PC/EC/DEC and a glyme such as (TEGDME) or (DEGDME) in an amount of 2:2:4:1 OR  to use 5 M NaBF4 in the solvent comprising PC/EC/DEC and a glyme such as (TEGDME) or (DEGDME) in an amount of 1:1:2:1, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.5 M NaPF6 in the solvent comprising PC/EC/DEC and a glyme such as (TEGDME) or (DEGDME) in an amount of 2:2:4:1 OR  to use 5 M NaBF4 in the solvent comprising PC/EC/DEC and a glyme such as (TEGDME) or (DEGDME) in an amount of 1:1:2:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 1-5, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinek et al. (EP 2 755 273).             Marcinek et al. teaches lithium ion cells comprising electrolyte solutions comprising 1-99% by weight of at least one carbonate and 1-99% by weight of polyethylene glycol and electrolytes based on the mixtures of organic solvents.  Marcinek et al. teaches in [0013], solvent mixtures comprising PC:PEGME (95:5 mass ratio) and EC: PEGDME (30:70 mass ratio) and teaches in Example 2, that the salt can comprise LiTDI, LiPF6, NaTDI, NaPDI ranging in an amount of 0.1-0.5 M.           Marcinek et al. teaches the claimed invention as explained above but does not specifically teach that the electrolyte composition comprises PC/EC and PEGDME.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both solvents, PC/EC AND PEGDME in the electrolyte solution taught by Marcinek et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PC/EC: PEGDME in 1:0.1 to 1:3, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PC/EC: PEGDME in 1:0.1 to 1:3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727